DETAILED ACTION
1.	Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS’s filed 5/5/2021 are considered.  

Specification
4.	The disclosure is objected to because of the following informalities:
Paragraph 0044 references Fig. 8b in line 5. There is no Fig. 8b and appears as though this should recite FIG. 9. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9495386 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9495386 B2 anticipates claim 1, see mapping below.

Claim 1
Claim 1 of U.S. Patent No. 9495386 B2

A method of identifying an item depicted in a first image, the method comprising:
receiving a request to identify the item, the request including the image; 

receiving a request to identify the item, the request including the first image;
accessing a plurality of other images and a plurality of item identifiers associated with the plurality of other images; 

accessing a plurality of other images … a plurality of item identifiers associated with the plurality of other images;
identifying a match of the image with one of the plurality of other images, the one of the plurality of other images being associated with one of the plurality of item identifiers; 

calculating at least one statistical difference between a first color histogram of the first image and a color histogram of each of the plurality of other images…identifying a match of the first color histogram with the second color histogram … the second image depicting a second item that corresponds to a barcode among the plurality of item identifiers
associating the image with the one of the plurality of item identifiers based on the match; 

associating the first image with the barcode that corresponds to the second item depicted in the second image based on the match of the first and second color histograms of the first and second images


accessing a template associated with the barcode that corresponds to the second item depicted in the second image based on the match of the first and second color histograms of the first and second images;
and transmitting the template in a response to the request.
and transmitting the template in a response to the request.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman et al. (US 2008/0288338 A1) and further in view of Cheng et al. (US 2009/0094260 A1).

	In regard to claim 1, Wiseman discloses a method of identifying an item depicted in an image, the method comprising: 
receiving a request to identify the item, the request including the image (Fig. 8 elements 802, 804, and 806, Paragraph 0037, Paragraph 0047, and Paragraph 0048 lines 7-8: one click activation provides a request to create a listing for a captured image. Part of the request involves obtain descriptive data by using pattern recognition on the received image); 
(Fig. 8 element 804 and Paragraph 0047 lines 7-20: a template based on item/good is accessed); 
and transmitting the template in a response to the request (Fig. 8 element 808, Paragraph 0037, and Paragraph 0049: the template is populated to form the listing and transmitted for publishing).
While Wiseman teaches using pattern recognition to identify the item in the image and accessing a template associated the item or good in the image, they fail to show the accessing a plurality of other images and a plurality of item identifiers associated with the plurality of other images; identifying a match of the image with one of the plurality of other images, the one of the plurality of other images being associated with one of the plurality of item identifiers; associating the image with the one of the plurality of item identifiers based on the match; and accessing a template associated with the one of the plurality of item identifiers, as recited in the claims.  Cheng teaches identifying an item depicted in a first image similar to that of Wiseman.  In addition, Cheng further teaches 
receiving a request to identify the item, the request including the first image (Paragraph 0006, Paragraph 0022, and Paragraph 0023: requesting to identify an uploaded image via matching or another verification feature);
accessing a plurality of other images and a plurality of associated item data (Fig. 7, Paragraph 0029, Paragraphs 0032-0033, and Paragraphs 0048-0049: database of images of items that retailers sell. Data store with additional information about the images);
identifying a match between the first image and a second image depicting a second item that corresponds to identifiable information (Fig. 7, Paragraph 0032, and Paragraphs 0048-0049: describing matching to one or more retail images, each retail image being an actual identifiable item);
associating the first image with the identifiable information that corresponds to the second item depicted in second image based on the match (Fig. 7 and Paragraph 0049: information (including identifiable information) is retrieved with respect to the matched item and associated with the first image).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiseman and Cheng before him at the time the invention was made, to modify the using pattern recognition to identify the item in the image taught by Wiseman to include the accessing a plurality of other images and a plurality of associated item data; identifying a match between the first image and a second image depicting a second item that corresponds to identifiable information; and associating the first image with the identifiable information that corresponds to the second item depicted in second image based on the match of Cheng, in order to obtain accessing a plurality of other images and a plurality of item identifiers associated with the plurality of other images; identifying a match of the image with one of the plurality of other images, the one of the plurality of other images being associated with one of the plurality of item identifiers; associating the image with the one of the plurality of item identifiers based on the match; and accessing a template associated with the one of the plurality of item identifiers. It would have been advantageous for one to utilize such a combination as automatically identifying an item to associate additional information would have been obtained, as suggested by Cheng (Paragraph 0005 lines 11-16).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173